Citation Nr: 1427905	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an increased (compensable) rating for residuals of a facial injury.

4.  Entitlement to an increased (compensable) rating for residuals of a right hand injury.

5.   Entitlement to an increased (compensable) rating for left hand scars.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from March 1996 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that denied service connection for a low back disorder and headaches.  In May 2012, the Veteran testified at a hearing before the Board, as to these two issues.  In August 2012, the case was remanded for further development.  

The Veteran has perfected an appeal of another rating decision concerning entitlement to a rating in excess of 10 percent for his service-connected right knee disability.  This claim has also been certified to the Board.  However, the development associated with that appeal is not yet complete as the Veteran is scheduled to appear at a Board videoconference hearing on July 25, 2014.  Consequently, the claim for an increased rating for the right knee disorder will be addressed in a separate Board decision, decided by the Veterans Law Judge that holds the hearing on July 25, 2014.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The August 2012 remand instructed the AOJ to schedule the Veteran for appropriate VA examinations in relation to his claimed low back disability and headaches.  These examinations were scheduled for later in August 2012, but the Veteran failed to report.  However, in a subsequent September 2012 communication, the Veteran requested rescheduling of the examinations, indicating that he was unable to report to the August 2012 examinations because he had to attend a funeral of a co-worker that day.  The Board finds that the Veteran has provided a good cause reason for missing the August 2012 VA examinations.  Accordingly, the case will be remanded to give him another opportunity to report for them.  On remand, the AOJ should also again ask the Veteran to either submit, or provide authorization for the AOJ to obtain, private treatment records from Dr. P.R., chiropractor and Shields MRI/St. Lukes Hospital, along with asking him to submit or appropriately identify any other recent sources of treatment for headaches or low back disability.  

Additionally, in an August 2012 rating decision, the Appeals Management Center (AMC) implemented an earlier August 2012 Board decision by granting service connection for facial injury, right hand injury, and left hand scars.  The AMC assigned a noncompensable disability rating for each disability, effective June 12, 2009.  Although the Veteran submitted a September 2012 statement expressing disagreement with the ratings assigned in that decision, it appears that no subsequent statement of the case was ever issued with regard to these claims.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the AOJ that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran addressing the matter of entitlement to compensable ratings for facial injury, right hand injury, and left hand scars.  The Veteran must be advised of the time limit for filing a substantive appeal.  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Ask the Veteran to identify all recent sources of treatment or evaluation he has received for low back disability and headaches and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  In particular, ask the Veteran to provide authorization for the AOJ to obtain complete treatment records from P. Rosenthal, DC and from Shields MRI/St. Luke's Hospital, dated from June 2005.  

3.  After completing the above development, schedule the Veteran for appropriate VA examination(s) for his low back and headaches.  The entire claims file should be made available to, and reviewed by, the designated examiner(s).   The examiner(s) should review the service treatment records, the Veteran's May 2009, June 2009 August 2009 statements, the Veteran's January 2010 Form 9, the Veteran's December 2011 statement, the Veteran's May 2012 hearing testimony, a May 2012 private chiropractor's statement (indicating that the Veteran's current low back condition "can be related directly to the injury (he sustained in service)") and any other information deemed pertinent.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.   

In regard to the Veteran's low back pain, the examiner should identify all current low back disorders found to be present.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the incident in Saudi Arabia when the Veteran jumped off a troop carrier and landed wrong, causing pain to his back.

In regard to headaches, the examiner should identify all current headache disorders found to be present.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the incident in Saudi Arabia when the Veteran was rear-ended by another car while stopped at a traffic code point and hit his head on the door frame. 

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3. After the requested examination(s) has been completed, the report(s) should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report(s) is deficient in any manner, it should be returned to the examiner(s) for corrective action.

4.  Finally, readjudicate the issues of entitlement to service connection for low back disability and headaches.  If either of the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

